Title: Peter Derieux to Thomas Jefferson, 8 February 1816
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          
            Monsieur
             Richmond 8. Fevr 1816
          
          J’ai recu la Lettre que vous m’avés fait L’honneur de m’ecrire, et vous prie d’agreer mes remerciments des efforts que vous avés eu la bonté de faire pour m’obliger, J’en Suis aussi reconnaissant que sils m’eussent procuré le bien que j’avois lieu d’en esperer.
          D’aprés ce que Mr Mazzei vous marque de la grande Surprise que lui causa notre arrivée en amerique, je dois conclure que sa memoire est une des autres facultés qui paroissent l’avoir abandonné, ou il pourroit aisement se rappeller que nous n’y vinmes pas sans son consentement, et que nous n’eussions pas quitté La France, si au lieu d’authoriser Mr Blancan Negt a Bordeaux de nous procurer un passage a son compte, il nous eut un bon pere ouvert les yeux Sur la nature de nos esperances a son egard en nous disant “Mes Enfants; La terre que je vous ay donné en Virginie, n’est pas bonne il sen faut de beaucoup, et quoique dans votre contrat je m’en Sois reservé L’usufruit jusquau tems que vous iriés en prendre possession, elle n’est d’aucun rapport a personne, puisquelle est en friche et n’a n’y maisons n’y fénses; comme aussi vous ne devés faire aucun fondement Sur la promesse de vous laisser les Biens qui resteront a ma mort puisque je me suis reservé la liberté den disposer autrement; et pour esperer que je fournisse aux fraix de votre etablissement en Va, ce n’est pas mon intention; ainsi comme vous n’estes ny artisan n’y Laboureur, je vous conseille de rester dans votre patrie ou vous avés des parents riches qui pourront un jour vous mettre a L’aise, plutot que d’aller dans un pays etranger ou vous n’avés en realité d’autre ressource que la possession d’un morceau de Terre qui ne se vendroit pas pour ce que votre passage couteroit; ainsi je vous declare que je ne faciliterai point les moyens d’une Emigration dont même L’idee est reprehensible en pareille circonstance.”
          S’il nous eut parlé dans ces termes que j’ai reconnu depuis eussent eté ceux de La verité, et quil ne se fut pas rendu caution de notre passage, et agi de maniére a nous faire croire que son intention etoit de nous traiter comme ses enfants, nous n’eussions jamais fait la folie de nous aventurer Sur de telles prospectives.—Quant au Billet dont il parle, il ne L’avoit obtenu que sous la condition expresse de n’en faire jamais usage Sinon dans le cas ou il tomberoit un jour dans la misere, et que je refuserois de le Secourir Lorsque je serois peut etre devenu Riche; Car il eut toujours cette manie de plaider pauvreté, même au sein des plus grandes superfluités de la vie.
          Vous m’excuserés je vous prie, Monsieur de ne pas vous envoyer quittance de sa donation, il n’en peut attendre aucune puisque Sa grande générosité la lui a fait convertir dans un acte de Charité; et quant a la certitude que vous desirés Lui donner que cette derniére mortiffication de sa part m’est parvenue, votre assurance lui en Sera plus que Suffisante.
          
            j’ai L’honneur d’être dans Les Sentiments les plus Respectueux Monsieur Votre très humble Sert
            P. Derieux
          
         
          Editors’ Translation
          
            
              Sir
               Richmond 8. February 1816
            
            I have received the letter you did me the honor of writing  me, and I thank you for the efforts you were so kind as to make on my behalf. I am as grateful for them as if they had procured for me the benefit I had reason to expect from them.
            From what Mr. Mazzei tells us of the great surprise that our arrival in America caused him, I must conclude that his memory is another of his faculties that seems to have abandoned him. Otherwise he could easily remember that we did not come without his consent and that we would not have left France if, instead of having authorized Mr. Blancan, merchant in Bordeaux, to procure us a passage and send him the bill, he would, like a good father, have opened our eyes to the nature of our expectations regarding his intentions by telling us: “My children, the land I have given you in Virginia is far from being any good, and even though in your contract I have reserved for myself the usufruct of it until you take possession, it is unprofitable to anyone, since it lies fallow and has neither houses nor fences; you must also not trust my promise to leave you my property after my death, since I have reserved the right to dispose of it otherwise; and as regards your hope that I will pay the cost of your establishment in Virginia, I have no such intention; thus, as you are neither an artisan nor a  farmer, I advise you to stay in your own country, where you have rich relatives who will be able to make you comfortable someday, rather than go to a foreign country where you really have no other resources than the possession of a piece of land that is not worth the cost of your passage; therefore I declare to you that I will not facilitate an emigration, the idea of which is reprehensible under such circumstances.”
            If he had spoken to us in these words, the truth of which I have subsequently recognized, and if he had not provided security for our passage and acted so as to make us believe that he intended to treat us as his children, we would never have made the foolish decision to venture out with such prospects.—As for the note he mentions, he obtained it only under the express condition of never using it unless he fell into poverty and I refused to help him when I might perhaps have become rich, because he has always had this odd habit of pleading poverty, even while living in the lap of luxury.
            Please excuse me, Sir, for sending you no receipt for his donation, which he cannot expect, since his great generosity has caused him to convert his gift into an act of charity; and with respect to the assurance you would like to give him that his latest mortification has reached me, your confirmation will more than suffice for him.
            
              I have the honor of being with the most respectful sentiments Sir  your very humble servant
              P. Derieux
            
          
        